Citation Nr: 0003680	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  96-42 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from October 1974 to December 
1977.

This matter arises from a December 1998, rating decision of 
the Los Angeles, California, Department of Veterans Affairs 
(VA) Regional Office (RO) which denied entitlement to service 
connection for a left knee and ankle disability. 

The veteran previously perfected an appeal as to the issues 
of entitlement to higher original ratings for residuals of a 
medial/lateral meniscectomy of the right knee with 
instability, and for right knee arthritis with limitation of 
motion.  The veteran withdrew his appeal as to these issues 
in testimony at a hearing before the undersigned in December 
1999.  Accordingly, those issues are no longer before the 
Board of Veterans' Appeals (Board).  38 C.F.R. § 20.204 
(1999) (a claimant may withdraw a substantive appeal at any 
time prior to a Board decision).


REMAND

Under Bell v. Derwinski, 2 Vet. App. 611 (1992), VA is deemed 
to have constructive knowledge of certain documents which are 
generated by VA agents or employees, including VA physicians.  
Id. at 612-13.  If those documents predate a Board decision 
on appeal, are within VA's control, and could reasonably be 
expected to be part of the record, then "such documents are, 
in contemplation of law, before the Secretary and the Board 
and should be included in the record."  Id. at 613.  If such 
material could be determinative of the claim, a remand for 
readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 
466 (1998).

At the hearing before the undersigned in December 1999, the 
veteran testified that he had been receiving treatment for 
his left knee and ankle disabilities at the West Los Angeles 
VA Medical Center from physicians who had found his left knee 
and ankle disabilities to be related to his service connected 
right knee disability.  This evidence could be dispositive of 
his claims.  Accordingly, the case is remanded to the RO for 
the following action:

1.  The RO should take all necessary 
steps to obtain all records of the 
veteran's treatment for left knee and 
ankle disabilities at the West Los 
Angeles, VA Medical Center since January 
1997, and associate those records with 
the claims folder.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, if the benefits sought continue to be denied the 
case should be returned to the Board for consideration of 
those issues for which a valid substantive appeal has been 
submitted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



